UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7904



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAVIS ANTONE WADEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-01-284; CA-04-152-1)


Submitted:   April 28, 2005                    Decided:   May 4, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis Antone Waden, Appellant Pro Se. Robert Albert Jamison Lang,
OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Travis Antone Waden seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).               The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C. §

2253(c)(2)    (2000).     A    prisoner    satisfies   this      standard    by

demonstrating    that   reasonable     jurists     would   find    that     his

constitutional   claims   are    debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Waden has not made the requisite showing.

Accordingly, we deny the motion for a certificate of appealability

and dismiss the appeal.       We deny as moot the motion to place this

case in abeyance for King v. Louisiana, 125 S. Ct. 627 (2004).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -